DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kshetramade (US 2019/0102395).
As to claim 1, Kshetramade teaches a computer system, comprising:=
a neural network generator (paragraph [0048]...the model is created using deep learning or neural network) adapted to generate a neural network map (paragraph [0044]...data mapping module 128 ; paragraph [0052]... the model is trained using existing data (e.g., member profiles that were mapped to attribute vectors) of a social network (paragraph [0048]...the social networking system 120 uses computer learning to create a model based on member profile data), the neural network map including a plurality of users (paragraph [0017]...members on the social network) and publically available contextual information (paragraph [0038]...the member interaction data stores information detailing the various interactions each member has through the social networking system 120. In some example embodiments, interactions include posts, likes, messages, adding or removing social contacts, and adding or removing member content items (e.g., a message or like)) relating to each of the plurality of users, the contextual information including a plurality of user posts (paragraph [0087]...member profile 402 includes a list of interactions (422-1 to 422-N). Each interaction 422 represents a particular action that a member takes through the social networking system (e.g., the social networking system 120 in FIG. 1)); and
paragraph [0043]...search personalization system 123) adapted to evaluate each of the plurality of user posts for value as it relates to a search subject (paragraph [0102]...the search personalization system 155 generates a similarity score for the particular search result), the value comprising a relative scale indicative of the user’s level of engagement with the search subject (paragraph [0104]...the search personalization system 155 uses the similarity score for each candidate search result to re-rank the search results, at least partially by their respective similarity scores. In this way, search results (e.g., member profiles) that more closely resemble the member's model search result are ranked higher than search results that do not, other things being equal) 

As to claim 2, Kshetramade teaches the computer system, wherein the value of each of the plurality of posts (paragraph [0087]...a member profile 402 includes a list of interactions (422-1 to 422-N)) is combined to generate a user value (paragraph [0018]...a member profile is represented by a set of attribute vectors, which are locations of approximate attribute values on a social data map. The attribute values are numerical inputs correlating to features of the member profile). (Examiner’s Note: Kshetramade’s invention allows a sales company to monitor a members online activity. And depending on said online activity, the sales company ranks the members in order to better advertise to the members having similar interests to a particular search).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRANDON S COLE/Primary Examiner, Art Unit 2122